 

rom: Mimi Abad Fa aase2sp9P 0-cv-06%12-GBD Documeret:4212Fete308/12/20 Pages ot ef 2 08/12/2020 11:25 am

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands @ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42" Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

Golden Goose S.p.A. d/b/a
Golden Goose Deluxe Brand

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

[PROPOSED]
GOLDEN GOOSE S.P.A. D/B/A GOLDEN GOOSE ORDER TO UNSEAL
DELUXE BRAND,
20-cv-6112 (GBD)
Plaintiff

V.
BABY_SHIRT, et al.,

Defendants

 

 
 

rom: Mimi Abad FaxGapers3s O-cv-06412-GBD Document 412)obseb08/12/20 Pages & saf 2 08/12/2020 11:25 AM

WHEREAS the Court orders that this Action be unsealed and Records Management upload

all documents filed to date on the Electronic Case Filing system.

New York, New York

QO, Aa (a Danie

AUG 122 a.
2 020 HON\G GE B. DANIELS
U D STATES DISTRICT JUDGE

SO ORDERED. A, . 2
Le bay ot WACO =A, | >?
SIGNED this fe day of __* / A WY 2020, at Am.
/

\

 

 
